Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Notice of allowance
Claims 1, 3-4, 8-13, 15-22 are allowed.

Reasons for Allowance:

Regarding claim 1:
The closes art of record singly or in combination fails to teach or suggest the limitations “ the step of detecting the first current pixel clock signal frequency corresponding to the liquid crystal display panel on the control circuit board by the main TCON chip (2041, Fig.2, 4) on the control circuit board (204), and computing the frame rate of the first current frame according to the first current pixel clock signal frequency comprises: after the liquid crystal display panel being powered on, the main TCON chip and the assist TCON chip (2042, Fig. 4) obtaining an initial table in a storage medium on the control circuit board; the main TCON chip and the assist TCON chip simultaneously detecting pixel clock signal frequencies in a video input signal on the control circuit board to obtain the first current pixel clock signal frequency and a second current pixel clock signal frequency ; the frame rate of the first current frame computed by the main TCON chip being the first current pixel clock signal frequency divided by a total number of the pixels of the liquid crystal display panel; and a frame rate of a second current frame computed by the assist TCON chip being the second current pixel clock signal frequency divided by the total number of the pixels of the liquid crystal display panel (see Applicant’s disclosure [0076] , Fig. 4 and 2)” with all other limitations as recited in claim 1. 
  
Regarding claim 8:

 The closes art of record singly or in combination fails to teach or suggest the limitations “ the main TCON chip and the assist TCON chip respectively transmit the table to the first driving unit and the second driving unit, and the first driving unit and the second driving unit perform scanning on rows or columns of pixels of the liquid crystal display panel, and Page 3 of 8Application No. 16/765,762PATENT Response after 2/17/2022 NFOADocket: CU-74839 COLB/BSE wherein the main TCON chip computes the frame rate of the first current frame, and the assist TCON chip computes a frame rate of a second current frame, if the frame rate of the first current frame and a frame rate of a first previous frame change, and the frame rate of the second current frame and a frame rate of a second previous frame change, a difference value between the frame rate of the first current frame and the frame rate of the second current frame is obtained, wherein the difference is less than a preset threshold value, and the main TCON chip and the assist TCON chip call the table corresponding to the frame rate of the first current frame (see Applicant’s disclosure [0076], Fig. 2 and 4)” with all other limitations as recited in claim 8.  

Regarding claim 20:
The closes art of record singly or in combination fails to teach or suggest the limitations “the main TCON chip and the assist TCON chip respectively transmitting the table to a plurality of driving units on two sides of the liquid crystal display panel, the plurality of driving units Page 5 of 8Application No. 16/765,762PATENT Response after 2/17/2022 NFOADocket: CU-74839 COLB/BSE outputting a plurality of scanning signals corresponding to the table according to the table, and the plurality of scanning signals performing scanning on rows or columns of pixels of the liquid crystal display panel, and wherein the step of detecting the first current pixel clock signal frequency corresponding to the liquid crystal display panel on the control circuit board by the main TCON chip on the control circuit board, and computing the frame rate of the first current frame according to the first current pixel clock signal frequency comprises: after the liquid crystal display device being powered on, the main TCON chip and the assist TCON chip obtain an initial table in a storage medium on the control circuit board; the main TCON chip detecting a pixel clock signal frequency in a video input signal on the control circuit board to obtain the first current pixel clock signal frequency; and the frame rate of the first current frame computed by the main TCON chip being the first current pixel clock signal frequency divided by a total number of the pixels of the liquid crystal display panel (Applicant’s disclosure [0076], Fig. 2 and 4)” with all other limitations as recited in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent art

The pertinent art of record Kung (US 20080239147) discloses display device.  

Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692